Citation Nr: 0616836	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment from 
October 5 to October 6, 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 determination of the VA Medical Center 
(VAMC) in Portland, Oregon.

The veteran testified at an April 2006 video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

At the time of receiving emergency treatment at a non-VA 
facility, the record lacks evidence that the veteran was 
enrolled in the VA health care system, or that he had been in 
receipt of VA medical services within the 24-month period 
preceding the furnishing of such emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in October 2003 have not been met. 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Application of the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
should be considered prior to the merits of the appeal.

It is noted that in Manning v. Principi, 16 Vet. App. 534 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA did not impact an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  As illustrated 
further below, the facts, or lack thereof, are undisputed in 
this case, and the only remaining issue concerns application 
of statutory law to these facts.

In the alternative, the veteran received appropriate VCAA 
notification in a May 2005 letter, which informed the veteran 
of which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran the evidence 
needed to substantiate and complete his claim was evidence 
tending to show that he had received VA healthcare in the 24 
months prior to non-VA hospital care.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Also, the May 2005 letter, though provided after the rating 
decision on appeal, appropriately addressed any timing error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran was generally advised to submit any 
evidence in his possession that pertained to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the 
veteran did not indicate, after reviewing a statement of the 
case and VCAA notification letter, that there was additional 
outstanding and relevant evidence that the medical center 
could obtain.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, the 
veteran has not made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to him.  
Mayfield, 19 Vet. App. at 119.

For the foregoing reasons, VA has satisfied its duties to the 
veteran under the VCAA.

Facts

The record contains a print-out from St. Charles Medical 
Center for inpatient services from October 5, 2003 to October 
6, 2003.  A notation on the printout indicated that payment 
was denied because the veteran had not received VA medical 
care within 24 months preceding the medical care.  

In his notice of disagreement, the veteran contended that the 
emergency treatment he received at the non-VA facility was 
for a triple heart attack.  He stated that he had no prior 
heart problems and did not have reason to seek treatment with 
the VA prior to the heart attacks.   

In his substantive appeal, the veteran further stated that up 
to 6 months prior to the heart attacks, he was still employed 
with medical coverage under his company's health insurance 
and he did not have reason to use VA medical coverage.   
Furthermore, his income level at that time would have 
precluded use of VA medical insurance.   

At the April 2006 video conference hearing, the veteran 
continued to assert that at the time of the treatment in 
question, he had medical insurance from his employer, that he 
no prior heart problems, and did not have reason to seek 
treatment with the VA prior to the heart attacks.

Laws and Regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Analysis

At the outset, the veteran does not allege nor does it appear 
that he has a service-connected disability, and accordingly, 
there is no basis to establish entitlement to reimbursement 
under 38 C.F.R. § 17.120.

The crucial fact in this case is that at the time the 
emergency treatment was furnished, the veteran was not 
enrolled in the VA health care system, and, he had not 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The preceding is a 
statutory requirement.

The veteran has asserted that he had other insurance coverage 
at the time of his care, that he did not have any prior heart 
problems, and that did not have reason to seek treatment with 
the VA prior to the heart attacks.  However, neither 38 
U.S.C.A. § 1725 nor the implementing regulation, 38 C.F.R. §§ 
17.1000-1002, provides an exception to the rule that to 
qualify for reimbursement the veteran had to have received VA 
medical services within the 24-month period preceding the 
furnishing of emergency treatment, and be enrolled in the VA 
health care system.  In light of the law as it stands per 
Congress' sanction, there is no entitlement to the benefit 
sought on appeal.

The claim must be denied as lacking legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment from October 5 to 6, 2003, is denied.


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


